DeCourcy, J.
The plaintiff had $379.57 on deposit in the defendant bank when two checks drawn by him, one for $300 and one for $100, were simultaneously presented for payment. The bank refused to pay either of them, on the ground that the amount of both exceeded the deposit; and he brought this action to recover for injury to his credit. The case came before this court (244 Mass. 416), and it was held that the bank owed the plaintiff the duty of paying one of the checks; and a new trial was ordered on the question of damages only. At this second trial in the Superior Court there was a verdict for the plaintiff in the sum of $1.
The plaintiff requested the trial judge, at the close of the charge, to further instruct the jury that they should “ consider all damages resulting because of the dishonor of both checks.” There was no error in the refusal to give this request. The only duty of the banker was “ to pay the checks . . . until the depositor’s funds . . . [were] no longer sufficient to pay any of the remaining checks,” as was said in the earlier opinion. The defendant should have paid one of the two checks, but the plaintiff had no right to rely on its paying the other, for which he had not supplied the necessary deposit. The charge on this subject was at least as favorable as the plaintiff was entitled to.
There is nothing to the statement, in the plaintiff’s brief, that so far as appears there were sufficient funds available • to pay both checks. The exceptions expressly refer to the report, which recites that the available sum on deposit to the credit of the plaintiff was $379.57. Further, the judge, in his charge, stated the amount to be “ something like $379,” and no objection was made thereto. And see Seccomb v. Provincial Ins. Co. 4 Allen, 152; Pratt v. Boston Heel & Leather Co. 134 Mass. 300.

Exceptions overruled.